Citation Nr: 0639568	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  01-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from April 
15, 1999 to May 23, 2005.

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, from on or after May 24, 2005.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO), in which service connection for PTSD was granted 
and a 30 percent rating was assigned effective from April 15, 
1999.  By rating action in August 2003, a 50 percent rating 
was assigned effective from April 15, 1999.  By rating action 
in May 2005, a 70 percent rating was assigned for PTSD, 
effective from May 24, 2005.

A hearing was held in September 2001 before the undersigned 
Veterans Law Judge sitting at the RO.  The Board remanded the 
case in July 2003.

To the extent letters from the veteran's private physicians 
have raised claims for secondary service connection for 
disabilities due to service-connected PTSD, such are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  From April 15, 1999 to May 23, 2005, the veteran's PTSD 
was manifested by complaints of irritability, nightmares of 
combat experiences, flashbacks, and depression: PTSD does not 
result in such symptoms as suicidal or homicidal ideation, 
obsessional rituals that interfere with routine activities, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, or an inability to establish and 
maintain effective relationships.

2.  The veteran's PTSD is manifested by some difficulty with 
relationships, nightmares, irritability, depression, and 
hypervigilance; on or after May 24, 2005 PTSD does not result 
in total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; an intermittent inability to perform 
activities of daily living, including the maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 50 percent for PTSD from April 15, 1999 to May 23, 
2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 70 percent for PTSD on or after May 24, 2005 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with regard to the claim for 
an initial higher evaluation by means of an January 2005 
letter from the AOJ to the veteran which informed him of what 
evidence was required to substantiate the claims and of his 
and the VA's respective duties for obtaining evidence.  
Following the issuance of that letter, the claims were 
readjudicated by the RO and a supplemental statement of the 
case was issued in June 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of a disability rating 
and an effective date, the Board finds no prejudice to the 
veteran in processing with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claims of entitlement to an 
initial rating in excess of 50 percent prior to May 24, 2005 
and in excess of 70 percent after May 24, 2005, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.

With regard to the VA's duty to assist, the veteran's service 
medical records and numerous postservice VA and private 
treatment records have been obtained.  He had been afforded 
VA examinations.  The Board finds that the duty to assist has 
been met in this case.  See 38 C.F.R. § 3.159(c)(2).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  Factual Background

An April 2000 Psychiatric report by R. J. Davidson, M.D., the 
veteran's private doctor, indicated that at the time of 
evaluation the veteran reported feeling intermittently "down 
in the dumps," a lot of anxiety, medium anger, moderate 
irritability, feelings of restlessness and frustration and 
low energy, interest and pleasure.  He reported fatigue, 
thoughts of death, moderate feelings of worthlessness, 
hopelessness, uselessness and emptiness.  He indicated that 
he had nightmares 2 to 3 times a week and flashbacks to the 
war at least once a month.  On mental status evaluation, he 
was oriented to time, place and person.  Memory was impaired 
for many of the details of his life for the previous 50 
years.  He was garrulous, expansive, irritable, aggressive, 
with fast speech and short attention span.  It was indicated 
that he interrupted frequently, had a low frustration 
tolerance and intermittently laughed inappropriately.  The 
examiner indicated that he appeared depressed.  His insight 
was fair to impaired.  He denied hallucinations, delusions or 
paranoid ideation.  His affect was blunted.  

The Axis I (clinical disorders) diagnoses were PTSD, bipolar 
disorder, mixed, moderate and undifferentiated somatomform 
disorder - irritable bowel.  The Axis III diagnoses (general 
medical conditions) were status post cerebrovascular 
accident, status post motor vehicle accident with back and 
head injury and irritable bowel syndrome.  A Global 
Assessment of Functioning (GAF) score of 35-40 was assigned.  
The examiner commented that chronic PTSD and irritable bowel 
syndrome, with precipitating bipolar II disorder of hypomania 
and depression contributed to 50 percent of the cause for an 
inability to work.

On VA fee basis examination in June 2000, the veteran 
reported that he became very irritable quickly.  He indicated 
that he became overwhelmed and would get angry and yell at 
people.  He stated that he could not establish friendships 
with people because he believed they would take advantage of 
him.  He reported that if made upset, he would fly off the 
handle and that he had nightmares of the military.  He 
indicated that he did not have any interpersonal connections.  
He reported difficulty concentrating and significant 
difficulty with irritability.  He reported that he had a 
stroke 5 to 6 years earlier and was currently experiencing 
Bell's palsy and diet-controlled diabetes.  He reported that 
he had been married for 34 years.  He indicated that he had 
lost his daughter 2 years earlier and was very distressed 
because of this.  He reported that he had not worked since 
the 70's primarily because of irritability.  He did report 
being very involved with his Temple and felt supported by 
that.

On mental status examination, there was no impairment of 
thought process although communication was quite tangential.  
There was no evidence of delusions or hallucinations.  
Inappropriate behavior was noted in that he became 
inappropriately angry and hostile.  There was no evidence of 
suicidal or homicidal thinking.  The examiner noted that the 
veteran was neat and clean and thus able to maintain minimal 
personal hygiene.  He was oriented to person, place and time.  
There was no gross memory loss or impairment.  There was no 
obsessive or ritualistic behavior.  Rate and flow of speech 
were normal.  There was no irrelevant, illogical or obscure 
speech patterns noted.  There was no evidence of panic 
attacks.  It was noted that he did report a sustained 
depressed mood and difficulties with anxiety.  He reported 
some difficulty with impulse control, particularly around any 
type of negative affect.  He also reported sleep impairment 
associated with nightmares.  No other symptoms were noted.  
The diagnosis was chronic PTSD and the GAF score was 60.  

In a September 2001 Psychiatric Report, Dr. Davidson provided 
extensive comments regarding the June 2000 VA examination 
report, which he alleged was incomplete.  It was noted that  
MMP12 testing was conducted.  It was concluded that the 
veteran suffered from psychiatric disability not only from 
PTSD and bipolar disorder, but also from depression and 
psychological factors affecting physical condition.  It was 
stated that the veteran's psychiatric functioning was much 
more than 30 percent disabling and the veteran should be 
reevaluated.  

In September 2001, the veteran testified before the 
undersigned that he had been married for 35 years and had a 
good marriage.  He indicated that he occasionally argued with 
his wife but generally got along well.  He also testified 
that he had a son and grandson and that he enjoyed his 
grandson.  He testified that he worked at a bed factory and 
did well but then got irritable and had to leave that job.  
He stated that he also had nightmares about once a week and 
flashbacks.  He also indicated that he had bouts of anger and 
depression.  He indicated that he spent the day helping 
around the house and doing shopping and errands.  He 
indicated that he got along very well with his neighbors.  He 
testified that he received regular treatment for PTSD from 
his private doctor. 

On VA examination in March 2003, the examiner noted that the 
claims file was not available, but that the veteran was 
interviewed for 105 minutes and that the veteran provided him 
with copies of the April 2000 and September 2001 reports by 
Dr. Davidson.  The examiner noted that the veteran reported a 
history of marked anxiety during childhood, namely fear, 
nightmares, and crying, which was consistent with a general 
anxiety disorder.  He also stated that the veteran had 
suffered a rather severe degree of emotional trauma and 
stressors during World War II combat in Italy.  The veteran 
reported that nightmares had decreased to once per week and 
he no longer had flashbacks of war experiences.  When asked 
if there were things, events, people or triggers he avoided 
in order not to be reminded or war, he mentioned only ice 
hockey, because the hitting involved reminded him of hittings 
during the war.  He reported having a very warm and close 
relationship with both his wife and children and always being 
well-connected emotionally with many of his friends.  He 
indicated that he often went out to dinner with friends.  The 
examiner noted that hyperarousal was contributed to both by 
his PTSD disorder symptoms and his generalized anxiety 
disorder.  He reported hyperarousal symptomatology of 
impulsive irritability and anger for many years.  He reported 
while in business, if he became irritable or angry, he would 
apologize and never lost a customer.  He indicated that 
irritability and impulsive anger was expressed at times to 
his wife and son, but had not caused major relationship 
problems.  The examiner noted that the veteran had never been 
hospitalized in a psychiatric hospital and had never had 
psychiatric treatment until 2 years previously.  He had never 
been on psychiatric medications.  The examiner indicated that 
he was unable to elicit any symptoms of bipolar II disorder. 

The examiner noted the veteran's post-service work history 
and asked the veteran if war experiences and traumas 
interfered with his ability to function in his business.  The 
veteran answered no, stating the he was able to keep the war 
at bay.  The veteran also reported that he had a stroke in 
1995 and after that was unable to work effectively.  He 
indicated that he kept cutting back his hours and was still 
unable to function, so he retired.  The examiner indicated 
that the veteran very clearly and unambiguously indicated 
that the cause of his unemployment was his back and left leg 
pain.  The veteran reported that he was unable to walk and 
travel, so he could not work.  The examiner asked the veteran 
if it was only for his war trauma experience, would he be 
able to function at work and he responded spontaneously and 
emphatically "absolutely".  

The veteran reported some problems caused by impulsive anger, 
irritability and hyperarousal in relationships with his wife 
and son, but clearly indicated that they never interfered in 
a major way and that he had very close and very loving 
relationships with his wife and children.  He also reported 
having several good friends and a very good relationship with 
his neighbors.  He indicated that his hobbies included stamp 
collecting, reading, watching war movies and football.  

On mental status examination, the veteran was cooperative, 
very pleasant, verbal and fairly anxious.  It was noted that 
anxiety was marked.  He had no speech abnormalities and had 
logical, linear thought processes.  There were no delusions 
or hallucinations.  Mood was euthymic.  Affect was 
appropriate to thought content.  There were no suicidal or 
homicidal ideas.  He was well oriented but had mild recent 
memory and concentration deficits due to organicity as well 
as from the anxiety disorder.  He had good judgment and 
fairly good insight.  The final diagnoses were generalized 
anxiety disorder, PTSD, mild organic mental disorder (result 
of cerebrovascular accident in 1995) and rule out bipolar 
disorder.  It was indicated that the GAF score was 40.  The 
examiner noted that contributing factors to lowering of GAF 
score were cerebrovascular accident in 1995, degenerative 
joint disease of the spine and knee, generalized anxiety 
disorder and PTSD, in that order of weighting on 
contribution.  The examiner stated that prognosis of 
continued ability to function due to PTSD symptoms was fair 
considering that they had gradually decreased over the years 
and the veteran was benefiting from therapy with his private 
psychiatrist.  He noted that PTSD had caused minimal problems 
over the decades in the veteran's vocational functioning and 
did not cause any significant impairment in relationships.  
He concluded that currently, PTSD symptoms were mild and was 
not the cause of his vocational disability or 
unemployability, which he attributed mainly to the 1995 
stroke.  

An October 2003 report of psychiatric reevaluation by Dr. 
Davidson, includes extensive comments regarding the March 
2003 VA examination report.  It is also indicated that the 
veteran was examined in the Spring of 2003.  Dr. Davidson 
concluded that the veteran suffered from PTSD, bipolar II 
disorder and irritable bowel syndrome.  It was indicated that 
while off work in 1995 he suffered an apparent non-disabling 
stroke.  It was indicated that he thereafter returned to work 
and functioned in a very mediocre capacity due to conflict 
with employees, irritability, distractibility, low 
concentration and anxiety.  The veteran was evaluated in 
March 2003 and reported once a day flashbacks to the war, 
nightmares two times per week and intrusive thoughts of the 
war.  He also reported medium feelings of being emotionally 
detached and estranged from others, emotional numbing, 
hypervigilance and feelings of having a foreshortened future.  
At that time, the veteran reported overt family conflict.  He 
also reported forgetfulness and inability to concentrate.  
The examiner reviewed the veteran's employment history.  It 
was concluded that the veteran's ability to establish and 
maintain effective and favorable relationships with people 
was severely impaired and he had severe impairment in his 
ability to retain and retain employment.  

On VA examination in March 2004, the examiner noted that the 
veteran's chart contained no medical records.  The veteran 
reported an increase in PTSD symptoms because of the current 
Middle East conflict.  He reported that daily he thought of 
his combat experiences with great anxiety  He reported having 
nightmares 3 or 4 times per week.  He indicated that he had 
difficulty concentrating and that he felt depressed a lot.  
He also reported episodes of nervousness and anxiety 3 to 4 
times a week.  He indicated that he avoided crowds and was 
frightened of loud noises.  He denied delusions, 
hallucinations, morbid mood changes, suicidal ideation or any 
other evidence of psychosis.  The examiner noted that the 
veteran was not taking any psychoactive medications.  The 
diagnosis was PTSD and the current GAF score was 50.  

On VA examination in May 2005, the examiner noted that the 
claims file was reviewed.  The examiner reviewed the private 
medical evidence regarding treatment for both PTSD and other 
medical conditions.  The veteran's symptoms of PTSD including 
intrusive thoughts, weekly nightmares related to trauma 
experienced, flashbacks, and intense psychological distress 
with symbolic events.  He also reported avoidance of thoughts 
and feelings associated with the trauma, psychogenic amnesia, 
diminished interest in significant activities, feelings of 
detachment or estrangement from others, including his wife.  
He indicated that he slept only 5 to 7 hours, had 
irritability, verbal outbursts of anger, impaired 
concentration, hypervigilance, exaggerated startle response 
and sweating as a reaction to events that symbolized trauma.  
He reported having friends, and indicated that he was not a 
loner.

On mental status examination, the veteran was oriented times 
three.  The examiner noted that he admitted having 
hallucinations of hearing someone coming to him and visual 
hallucinations of his dead brother, but only at home.  He 
reported that he was nervous when he wanted to get something 
done.  He indicated that he was depressed when he was alone.  
He also indicated that he had a lot of trouble at home with 
his wife and tried to do things to help out.  He denied 
suicidal or homicidal thoughts, intent or plan.  He admitted 
short term memory problems and denied any long term memory 
problems.  He reported that one or two days a week, he would 
get depressed and irritable.  He also reported fatigue and 
indecisiveness.  

The final diagnosis was chronic PTSD and the GAF score was 40 
due to PTSD alone.  The examiner noted that PTSD was severe 
with associated major impairment in reality testing, 
communication, family relations and mood.  It was noted that 
with regard to PTSD alone, the veteran had major impairment 
in social, marital and family relations with frequent intense 
arguments and lack of concentration.  The examiner concluded 
that the veteran at age 80 was unemployable due not only to 
PTSD but to a combination of PTSD and numerous physical 
health issues.  

Private physician statements dated in March 2005, noted that 
the veteran had chronic anxiety regarding his health, that 
his emotional problems had become more pronounced, and that 
he had symptoms including recurrent nightmares, panic attacks 
and generalized anxiety. 


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. See 38 C.F.R. § 4.3 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

The veteran's PTSD is evaluated as 50 percent disabling from 
April 15, 1999 to May 23, 2005 and 70 percent disabling on or 
after May 24, 2005 under Diagnostic Code 9411.  Under that 
code, a 50 percent evaluation requires that the PTSD result 
in occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

A.  Rating higher than 50 percent from April 15, 1999 to May 
23, 2005

In evaluating this case, the Board has carefully reviewed the 
entire record, which shows a long history of psychiatric 
illness, dating to childhood, and a number of diagnoses in 
addition to PTSD.  As well, there appears to be some 
inconsistencies between what the veteran has reported to VA 
examiners, and the assessment and history provided by his 
private doctor.  After careful consideration, to include the 
testimony of the veteran at his hearing on appeal, the Board 
finds that a rating in excess of 50 percent for the period 
from April 15, 1999 to May 23, 2005 is not warranted.  Both 
the private psychiatric reports and the VA examination report 
dated between April 2000 and March 2004 show that the veteran 
reported symptoms including anxiety, depression and 
irritability.  Neither the private reports nor the VA 
examination reports during this period showed that the 
veteran's PTSD caused suicidal ideation or obsessional 
rituals which interfere with routine activities or speech 
that was intermittently illogical, obscure, or irrelevant.  
There is no evidence of  near-continuous panic. There is no 
evidence that the irritability led to any periods of violence 
and no evidence of any other impaired impulse control.  There 
is no evidence of spatial disorientation or of neglect of 
personal appearance and hygiene.

There are notations that the veteran has reported some 
impairment of short-and long-term memory but the evidence 
also shows that such impairment has been attributed, at least 
in part, to the residuals of a stroke.  The April 2000 
private psychiatric report noted that memory was impaired for 
many of the details of his life for the previous 50 years.  
The examiner, however, did not  specifically attribute memory 
loss to PTSD alone and the diagnoses included status post 
cerebrovascular accident.  The March 2003 VA examination 
report noted that the veteran had mild recent memory and 
concentration deficits due to organicity as well as from 
anxiety disorder.  There is no indication of impaired 
judgment, although at times his judgment has been described 
as fair.  There is evidence of bouts of depression, 
irritability and frustration.  However, the veteran testified 
that he tried to avoid this happening with frequency by 
keeping his mind busy with other things.  

The medical evidence and testimony shows that the veteran was 
able to socialize during this period and to maintain 
relationships with family and friends.  He was able to 
testify at the hearing in September 2001 and indicated that 
he had good relationships with his family and neighbors.  He 
indicated that he was able to shop and do errands and did not 
indicated that he was socially isolated.  The June 2000 VA 
examination report noted that he had been married for 34 
years and was involved with his Temple and felt supported by 
that involvement.  During the March 2003 VA examination, he 
reported having close relationships with his family and 
friends.  The October 2003 private psychiatric report noted 
that the veteran reported overt family conflict, without 
explanation as to the extent of such conflict.  Overall, the 
evidence shows that during this period that veteran was able 
to establish and maintain his social relationships with 
family and friends.

His testimony with regard to the effect of PTSD symptoms on 
his employment contradicts his statements made on VA 
examination in March 2003.  While he testified that he had 
irritability and stopped working, at the time of the March 
2003 VA examination, he indicated that his PTSD symptoms did 
not negatively impact him at work.  He reported that at times 
he became irritable at work, but would apologize and never 
lost a customer.  Upon questioning by the examiner, the 
veteran clearly indicated that the cause of his unemployment 
was nonservice-connected back and left leg pain.  

During this period, the veteran was assigned GAF scores of 
35-40 in April 2000 and 60 in June 2000.  The March 2003 VA 
examiner assigned a GAF score of 40, but concluded the score 
was attributable to not only PTSD, but also the 1995 
cerebrovascular accident, spine and knee conditions and 
generalized anxiety disorder.  A GAF score of 50 was assigned 
in March 2004.  According to DSM-IV, a GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., a flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., having few friends, and conflicts 
with peers or co-workers).  A GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job). A GAF score between 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

The veteran's GAF scores for PTSD has been noted to be as low 
as 40, which is at the top end of the range that represents 
major impairment in social, occupational, functioning.  
However, the medical evidence during this period does not 
indicate that the veteran experienced the symptoms associated 
with that score.  There is no evidence of impairment in 
reality testing or impairment of communication such as 
illogical, obscure, or irrelevant speech.  As noted above, 
the veteran was able to maintain relationships with friends 
and family and there is no evidence of major impairment in 
judgment, thinking, or mood.  

The Board also emphasizes that, given the actual psychiatric 
symptoms shown, the GAF scores assigned as noted above do not 
provide a basis for assignment of rating in excess of 50 
percent prior to May 24, 2005.  While GAF scores and the 
interpretations of those scores are without question 
important considerations in rating a psychiatric disability, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the matter of assigning a percentage 
disability rating for a psychiatric disorder; rather, they 
must be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a) (2006).

Based on the evidence, the Board finds that the overall 
picture shows that the veteran's PTSD prior to May 2, 2005 
more nearly approximated the 50 percent rating assigned and 
that the criteria for the next higher, 70 percent, rating are 
not met.  See 38 C.F.R. § 4.130, Code 9411.


B.  Rating higher than 70 percent on or after May 24, 2005.

The evidence for the period on or after May 24, 2002 consists 
of the findings shown on VA examination in May 2005.  That 
report shows that while the veteran indicated that he had 
trouble with his wife, he remained married and attempted to 
help at home.  He was not working and indicated that he had 
diminished interest in significant activities.  While the 
examiner found that the veteran's PTSD was severe with 
associated major impairment in reality testing, 
communication, family relations and mood, the evidence does 
not show total occupational and social impairment.  The VA 
examiner assigned a GAF score to the veteran of 40 due to 
PTSD alone.  The evidence does not show that on or after May 
24,2005 that PTSD is productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The veteran 
did report some visual and auditory hallucinations for the 
first time during the May 2005 VA examination, but there was 
no indication that such hallucinations were persistent.  
During the examination he was oriented times three and 
reported short term memory problems.  The examiner 
specifically concluded that the veteran was unemployable due 
not only to PTSD, but to a combination of PTSD and numerous 
physical health issues.  Accordingly, the preponderance of 
the evidence is against a finding that the condition warrants 
a 100 percent schedular evaluation on or after May 24, 2005.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent prior to May 24, 2005 or higher than 70 percent on or 
after May 24, 2005 on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
As noted above, while there is evidence that the veteran's 
PTSD symptoms impacted his work, VA examiners in March 2003 
and in May 2005 specifically concluded that PTSD alone did 
not cause unemployability.  Moreover, the condition is not 
shown to warrant frequent, or indeed, any periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

An initial rating in excess of 50 percent for PTSD, from 
April 15, 1999 to May 23, 2005, is denied.

An initial rating in excess of 70 percent for PTSD, from on 
or after May 24, 2005, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


